Citation Nr: 0844293	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than December 9, 
1999, for the grant of entitlement to service connection for 
a right knee disability, to include whether there was clear 
and unmistakable error (CUE) in a February 1977 rating 
decision.  

2.  Entitlement to an effective date earlier than December 9, 
1999, for the grant of entitlement to service connection for 
a left knee disability, to include whether there was clear 
and unmistakable error (CUE) in a February 1977 rating 
decision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from August 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

A May 2005 rating decision granted entitlement to service 
connection for degenerative joint disease of the right and 
left knees, and assigned a 10 percent disability evaluation 
per knee, effective December 9, 1999.  In June 2005, the 
veteran disagreed with the effective date assigned.  An 
October 2005 rating decision denied the veteran's claim of 
entitlement to an earlier effective date and concluded that 
clear and unmistakable error (CUE) was not present in a 
previous, February 1977 rating decision, which denied the 
veteran's claims of entitlement to service connection for 
right and left knee disabilities.


FINDINGS OF FACT

1.  An initial claim for service connection for right and 
left knee disabilities was received on October 18, 1976.

2.  In a February 1977 rating decision, the RO denied service 
connection for right and left knee disabilities, and the 
veteran did not appeal.

3.  Additional service treatment records relevant to the 
claim for service connection for right and left knee 
disabilities were received in August 2000 and February 2002.

4.  The presence of chronic right and left knee disabilities 
was demonstrated in the service treatment records.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 18, 1976, 
for the grant of service connection for right and left knee 
disabilities, have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 
3.156(c), 3.159, 3.400 (2008).

2.  The February 1977 rating decision that did not grant the 
veteran's claim for service connection for right and left 
knee disabilities is not final, and the claim was 
"reconsidered."  38 U.S.C.A. § 4005 (West 1976); 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 
3.156(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here the veteran is appealing the effective date assignment 
as to his right and left knee disabilities.  In this regard, 
because the May 2005 rating decision granted the veteran's 
claims of entitlement to service connection, such claims are 
now substantiated.  His filing of a notice of disagreement as 
to the December 1999 effective date determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  Rather, the veteran's appeal as to the effective 
date assignment here triggers VA's statutory duties under 38 
U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth 
the relevant law and regulations for assignment of the 
effective date.  In addition, an August 2005 letter and the 
June 2006 SOC explained the basis for determining an 
effective date upon the grant of service connection, in 
compliance with Dingess/Hartman.  Therefore, the Board finds 
that the appellant has been informed of what was necessary to 
achieve an earlier effective date for the grant of service-
connection for the disability at issue.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).    

With regard to the veteran's contention of CUE in the RO's 
February 1977 rating decision, the Board notes that, as will 
be explained below, such matter is rendered moot by the law 
in this case.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation 
of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  Indeed, the Court has specifically held that 
the VCAA has no application to allegations of CUE as a matter 
of law, regardless of whether the Board or RO issued the 
earlier decision in question.  See Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 
15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 
7111(a); 38 C.F.R. §§ 20.1400-20.1411.  Therefore, the Board 
finds that no further action is necessary under the VCAA on 
the CUE issue.



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of the veteran's hearing before the undersigned Veterans Law 
Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Earlier Effective Date

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2008).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006. 38 C.F.R. § 3.156(c) was 
revised to establish clearer rules regarding reconsideration 
of decisions on the basis of newly discovered service 
department records. The substance of 38 C.F.R. § 3.400(q) is 
now included in the revised § 3.156(c).

Prior to the revision, 38 C.F.R. § 3.400(q)(2) governed the 
effective date of benefits awarded when VA reconsidered a 
claim based on newly discovered service department records. 
The prior 38 C.F.R. § 3.400(q)(1) is redesignated as new §§ 
3.400(q)(1) and (2) without substantive change. See 70 Fed. 
Reg. 35388 (2005). The Board therefore finds there is no 
prejudice to the veteran in considering the revised 38 C.F.R. 
§ 3.156(c).

The provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2), in 
effect prior to October 6, 2006, together established an 
exception to the general effective date rule in 38 C.F.R. § 
3.400 which provides that the effective date of an award of 
benefits will be the date of claim or the date entitlement 
arose, whichever is later. The exception applies when VA 
receives official service department records that were 
unavailable at the time that VA previously decided a claim 
for a benefit and those records lead VA to award a benefit 
that was not granted in the previous decision. Under this 
exception, the effective date of such an award may relate 
back to the decision of the original claim or date 
entitlement arose, which ever is later, even though the 
decision on that claim may be final under 38 C.F.R. § 3.104.

As noted, 38 C.F.R. § 3.156(c) was revised to clarify VA's 
current practice that when VA receives service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later. The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c). Because 
the rule regarding effective date of an award of benefits 
based all or in part on newly-discovered service department 
records is now included in 38 C.F.R. § 3.156(c), the 
effective date provision was removed from 38 C.F.R. § 
3.400(q).

Effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c)(1) provides that notwithstanding any other section 
in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. Further, an 
award based all or in part on the records identified by 
paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim. 38 C.F.R. § 3.156(c)(3) (2007).

Clear and Unmistakable Error

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2008).

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, 
as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed and evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Second, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Third, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).



Analysis

The veteran's initial claim for service connection for right 
and left knee disabilities was received on October 18, 1976.  
A February 1977 rating decision denied his claims.  In March 
1977, the RO sent the veteran a letter notifying him of the 
unfavorable decision and apprising him of his procedural and 
appellate rights, but he did not appeal that decision.  
Generally, in the absence of CUE (as discussed further 
below), the February 1977 RO denial would normally become 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 4005 (within one year from the 
date of mailing the notice of the RO's decision, a notice of 
disagreement (NOD) must be filed to initiate an appeal of any 
issue adjudicated by the RO).  See also 38 U.S.C.A. § 7105(c) 
(If an NOD is not filed within one year of notice of a RO 
decision, the decision is final and binding on the veteran 
based on the evidence then of record). 

In December 1999, the veteran filed a petition to reopen 
these previously denied claims for service connection.  
Following a November 2002 decision by the Board, which 
reopened the veteran's claims, an October 2005 rating 
decision granted the veteran service connection for 
degenerative joint disease of the right and left knees, and 
assigned a 10 percent disability rating for each knee, 
effective December 9, 1999.

The veteran contends that an earlier effective date, 
retroactive to 1976, is warranted in this case.  The veteran 
and his representative contend that because the February 1977 
denial of his claims was predicated on the absence of 
treatment for the veteran's claimed knee disabilities during 
his military service, as well as the absence of any medical 
evidence demonstrating a chronic disability of either knee 
which was incurred or aggravated during the veteran's 
service, there was error.  According to the veteran, the RO 
ignored service medical records showing right and left knee 
injuries during his service.  In the alternative, the veteran 
and his representative argue that the February 1977 rating 
decision contained CUE because the RO failed to consider both 
the veteran's complaints of a chronic disability when denying 
his claim of entitlement to right and left knee disabilities 
on the basis of a lack of current disability and a lack of 
medical nexus evidence linking his claimed knee disabilities 
to his military service.  According to the veteran, this 
warrants a finding of CUE; however, this argument is 
misplaced.

It is indeed true that the RO's February 1977 denial of the 
veteran's claim was based on the absence of an objective 
finding of treatment for his right and left knees during his 
military service.  Indeed, the claimed knee disabilities were 
not shown in the veteran's then available service medical 
records.  Rather, additional service treatment records, not 
previously of record, received in August 2000 and February 
2002, demonstrated the presence of chronic right and left 
knee disabilities in service, including diagnosed as 
chondromalacia patella.  Such was sufficient to establish 
entitlement to service connection for chronic right and left 
knee disabilities, albeit later diagnosed as degenerative 
joint disease.  

As noted above, if at any time after VA issues a decision on 
a claim (i.e. in February 1977), VA receives or associates 
with the claims file relevant official service department 
records that existed, and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Further, an award based all or in part on the 
records identified by paragraph (c)(1) of this section is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later.  
38 C.F.R. § 3.156(c)(3).  As relevant official service 
department records that existed, and had not been associated 
with the claims file when VA decided the claim in February 
1977, were received into the record in August 2000 and 
October 2002, the VA was required to reconsider (not reopen) 
the veteran's claim for service connection for right and left 
knee disabilities, originally received on October 18, 1976.  
As such, the February 1977 RO denial is not final, and any 
discussion as to CUE as to such RO decision is rendered moot, 
and not appropriate.  

The award of service connection for the right and left knee 
disabilities, by a rating decision in May 2005, was based on 
the additional service treatment records, and was made 
pursuant to reconsideration of the veteran's originally 
denied claim for service connection received on October 18, 
1976.  As such, as noted above, the effective date for such 
award is the date entitlement arose or the date VA received 
the previously decided claim (i.e. October 18, 1976), 
whichever is later.  As the presence of chronic right and 
left knee disabilities (chondromalacia patella) was 
clinically demonstrated in the service medical records, 
entitlement arose in service.  As the date the VA received 
the previously decided claim, October 18, 1976, is the later, 
and is more than one year after the veteran's separation from 
service, it is the appropriate effective date for the award 
of service connection for the right and left knee 
disabilities.

In view of the foregoing, the Board finds that the evidence 
of record, considered in conjunction with the applicable law, 
supports the grant of an earlier effective date of October 
18, 1976 for the award of service connection for degenerative 
joint disease of the right and left knees.


ORDER

Entitlement to an effective date of October 18, 1976, for 
service connection of degenerative joint disease of the right 
knee is granted.

Entitlement to an effective date of October 18, 1976, for 
service connection of degenerative joint disease of the left 
knee is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


